Per curiam.
On June 27, 1994, this Court suspended Chambers from the practice of law in the State of Georgia for 18 months, and specified that the suspension could be lifted if Chambers met certain requirements. In the Matter of Chambers, 264 Ga. 317 (444 SE2d 313) (1994). Chambers petitioned the review panel of the State Disciplinary Board to review the record of the proceeding and the verifications submitted and to submit its recommendation to this Court on whether Chambers’s suspension should be lifted. The review panel found that Chambers obtained the certifications required and met all the conditions for lifting his suspension from the practice of law in this state. The review panel unanimously recommends that this Court lift its June 27, 1994, suspension of Chambers. The State Bar has no objection to this disposition.
We accept and adopt the review panel’s recommendation. This Court therefore lifts Chambers’s suspension, and reinstates him to the practice of law in Georgia.

Reinstated.


All the Justices concur.